NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL GARCIA-LARA,                               No.    20-73300

                Petitioner,                     Agency No. A202-014-724

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 12, 2022**
                               San Francisco, California

Before: BYBEE and R. NELSON, Circuit Judges, and RAKOFF,*** District
Judge.

      Raul Garcia-Lara petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying his application for cancellation of removal and his motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
remand. We dismiss in part and deny in part the petition for review.

      1.    We lack jurisdiction to review the merits of a challenge to a

discretionary determination of the BIA to deny cancellation of removal, except for

constitutional claims or questions of law that are “colorable.” Mendez-Castro v.

Mukasey, 552 F.3d 975, 978 (9th Cir. 2009). Because Garcia-Lara fails to establish

a colorable claim and instead “attempt[s] to cloak an abuse of discretion argument

in the garb of a question of law,” we dismiss this part of the petition. Id. at 980

(cleaned up) (quoting Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001)).

      Petitioner argues that the BIA overlooked the “social, personal, psychological,

and emotional hardship” that would be experienced by Petitioner’s daughter in the

event of his removal and that the failure to address such considerations constituted

an error of law since hardship must be examined in the aggregate.

      Yet Petitioner presented no evidence about potential hardship that the BIA

overlooked. The BIA found that the Immigration Judge considered the aggregate

impact of several factors in reaching its decision, including “the cumulative

financial, educational, and health impacts the respondent’s removal from the United

States would have on his daughter,” and even though it was “sympathetic to the fact

that [Petitioner’s daughter] will suffer some hardship due to her father’s removal,”

it still concluded that the hardship would not extend beyond what one would

ordinarily expect upon the removal of a family member. See Trejo v. Garland, 3


                                         2
F.4th 760, 775 (9th Cir. 2021) (explaining that cancellation of removal for

“exceptional and extremely unusual hardship” requires a “truly exceptional situation

in which a qualifying relative would suffer consequences substantially beyond the

ordinary hardship that would be expected when a close family member leaves this

country” (cleaned up) (quoting In re Monreal-Aguinaga, I. & N. Dec. 56, 62 (BIA

2001))).

      2.     We have jurisdiction to review the BIA’s denial of Garcia-Lara’s

motion to remand under 8 U.S.C. § 1252, review for abuse of discretion, and deny

this part of the petition. See Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013).

On a request for remand, Petitioner “bears a heavy burden of proving that . . . the

new evidence would likely change the result in the case.” Young Sun Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (cleaned up) (quoting Matter of

Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992)).

      Petitioner claims that the BIA abused its discretion by failing to give full

weight to the evidence supporting Petitioner’s wife’s health conditions. But the BIA

expressly acknowledged that the “new evidence,” which included the updated

medical records of Petitioner’s wife, still failed to establish a reasonable probability

that his removal would cause an exceptional or extremely unusual hardship to his

wife. The BIA did not express doubt over the truth of any of Petitioner’s wife’s

assertions about her medical conditions and did not abuse its discretion.


                                           3
PETITION DENIED IN PART AND DISMISSED IN PART.




                        4